                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA                       :   Hon. John Michael Vazquez

                 v.                                    Crim. No. 17-544
                                                   :
    ROY J. GILLAR,
                                                       ORDER
                                                   :
                                Defendant.

                                                   :


         This matter comes before the Court on the request of Defendant Roy J. Gillar (by Thomas

Ashley, Esq.), for an order authorizing Criminal Justice Act (“CJA”) funds to pay for “modest”

non-custodial housing for Gillar as to the September 13, 2019 pretrial hearing. D.E. 239. The

Government filed opposition. D.E. 240. The Court considered the submissions. For good cause

shown,

         It is on this 11th day of September 2019, hereby

         ORDERED that Defendant Roy J. Gillar’s request for CJA funds to pay for his housing as

to the September 13, 2019 hearing, D.E. 239, is DENIED. 1




                                              s/ John Michael Vazquez
                                              JOHN MICHAEL VAZQUEZ, U.S.D.J.




1
  The Court previously ordered Pretrial Services to provide Gillar space at a residential halfway
house during trial in this matter. D.E. 229. The Government submits that such accommodations
also suffice for the September 13, 2019 hearing. The Court agrees.
